Exhibit 10.42

 

MANUFACTURING AGREEMENT

 

THIS AGREEMENT made this 23rd day of October, 2002, by and between Polar
Molecular Corporation (“Purchaser”), a Delaware corporation with a place of
business at 4600 S. Ulster Street, Suite 940, Denver, Colorado 80237 and
Lockhart Chemical Company, a Pennsylvania corporation, having a manufacturing
business at 4302 James P. Cole Blvd., Flint, Michigan 48505, and offices at 2873
West Hardies Road, Gibsonia, Pennsylvania 15044 (“Manufacturer”).

 

WITNESSETH:

 

WHEREAS, Purchaser has certain technical information relating to the manufacture
and/or storage, blending, filling and shipping requirements of those products
listed on Exhibit A attached hereto and hereby made part of this Agreement
(“Products”);

 

WHEREAS, Manufacturer has the capability to use its facilities and Purchaser’s
Technical Information (as defined below) to manufacturer, store, blend, fill and
ship Products for Purchaser, and is willing to sell Products to Purchaser on the
terms and conditions set forth herein; and

 

WHEREAS, Purchaser desires to retain Manufacturer as an independent contractor
for the purpose of manufacturing, storing, blending, filling, shipping and
supplying Products as specified herein;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1. Production and Storage by Manufacturer:

 

(a) Manufacturer shall manufacture, blend, fill and store Products or other
Products from time to time as agreed to in writing by the parties hereto (which
Products shall be added to Exhibit A hereto and shall thereafter be Products for
all purposes of this Agreement), as specified in purchase orders submitted by
Purchaser to Manufacturer and accepted in writing by Manufacturer. Purchaser
agrees to purchase from Manufacturer, during the term of this Agreement, 100% of
its requirements for the Products.



--------------------------------------------------------------------------------

(b) Manufacturer shall provide all raw materials, containers, and packaging
supplies for Products. All such raw materials, containers and packaging supplies
meeting specifications supplied by Purchaser will be purchased by Manufacturer.

 

(c) Purchaser shall take title to Products at the time the same are delivered to
the carrier for shipment to Purchaser or Purchaser’s customer. All shipments of
Product shall be F.O.B. Manufacturer’s plant or warehouse, whether owned or
leased.

 

(d) Manufacturer agrees initially to warehouse for Purchaser a quantity of
Products to be sold to Purchaser not exceeding a total of 50 (55 U.s. gallons
each) drums at any one time at its plant in Flint, Michigan.

 

(e) At the termination of this Agreement, Purchaser will purchase Manufacturer’s
inventory of all raw and blended materials, containers and packaging supplies
that Manufacturer has in its possession that are used exclusively in the
manufacture and shipment of Products. Manufacturer shall invoice Purchaser for
such raw materials, containers and packaging supplies at cost and blended
materials at their selling price to Purchaser. Within thirty (30) days following
the termination of this Agreement, Purchaser shall instruct Manufacturer to whom
such raw materials, containers and packaging supplies, and any remaining blended
goods shall be shipped at Purchaser’s expense F.O.B. Manufacturer’s plant or
warehouse.

 

2. Labeling and Packaging:

 

Labels, material safety data sheets and directions for packaging Products shall
be supplied by Purchaser prior to placing orders for any Product. Copies of all
such materials shall be annexed hereto as Exhibit B. Such materials (and Exhibit
B) may be amended from time to time by the written agreement of the parties
hereto.

 

Purchaser agrees that notwithstanding any review, creation, revision or
suggestion by Manufacturer, Purchaser alone shall be responsible for the
accuracy or sufficiency of warnings or other information on such materials. All
labels and material safety data sheets shall state that Purchaser is a member of
Chemtrec, and Purchaser shall, as a routine, provide current Product information
and notification instructions to Chemtrec for use in emergency situations.

 

2



--------------------------------------------------------------------------------

3. Shipments:

 

Products sold and purchased hereunder shall be shipped at Purchaser’s expense to
Purchaser’s designated delivery points in accordance with Purchaser’s written
shipping instructions, which shall include the quantity to be shipped, the
destination, and the date upon which shipment is to be made. Product shall be
shipped on such date provided that Manufacturer receives such instructions at
least three (3) days in advance thereof, provided, however that Purchaser shall
have previously delivered a purchase order to Manufacturer to manufacture these
Products at least thirty (30) days prior to the date on which shipment is to be
made.

 

4. Payment for Products:

 

(a) The prices to be paid by Purchaser for Products and all associated Services
shall be set forth on Exhibit C attached hereto and hereby made part of this
Agreement.

 

(b) Manufacturer shall invoice Purchaser as soon as practical after the shipment
of Products to Purchaser or its customer, and Purchaser shall make payment with
thirty (30) days following date of invoice.

 

(c) Purchaser shall pay Manufacturer, in addition to the purchase price, the
amount of all taxes, excise and/or other charges (except taxes on or measured by
Manufacturer’s net income) that Manufacturer may be required to pay to any
governmental entity or taxing authority (national, state or local) with respect
to the production, use, transportation or sale of Products. Purchaser shall
provide to Manufacturer a certificate of sales tax exemption on the appropriate
form.

 

(d) Upon failure of Purchaser to make any payment when due pursuant to this or
any other agreement between the parties hereto, Manufacturer, without waiving
any other remedies it may have against Purchaser, may terminate this Agreement
or suspend further deliveries.

 

If, in the judgment of Manufacturer, Purchaser’s financial responsibility
becomes impaired,

 

3



--------------------------------------------------------------------------------

Manufacturer may refuse to deliver Products except upon receipt of cash or
satisfactory security and Manufacture may demand immediate payment in full for
all Products theretofore delivered. For purposes of determining Purchaser’s
impairment of financial responsibility, Manufacturer shall consider, among other
things, Purchaser’s ability to pay its debts generally as they become due,
whether a final judgment for the payment of money in excess of $50,000 shall
have been rendered against Purchaser, appointment of, or application for, a
receiver for Purchaser, or if a proceeding under the bankruptcy or insolvency
laws is brought by, or against, Purchaser.

 

5. Forecasts:

 

Purchaser shall provide Manufacturer with a two-year forecast (attached hereto
as Exhibit D and hereby made part of this Agreement) when it enters into a
contract with one or more customers, and shall update such forecast from time to
time as additional contracts are served. Purchaser will also provide within
thirty (30) days of each anniversary of this Agreement, a then current update of
Purchaser’s projected gallon purchases.

 

6. Insurance:

 

Upon execution of this Agreement, Purchaser shall provide a Certificate of
Insurance (attached hereto as Exhibit E) which evidences the following
coverages:

 

Comprehensive General Liability Including Bodily Injury and Property Damage
Liability, Completed Operations and Products Liability   

$1,000,000

Combined Single Limit

Contractual Liability Underwriting The Indemnification and Hold Harmless
Provisions of this Agreement.   

$1,000,000

Combined Single Limit

Workers’ Compensation Protecting Purchaser’s Employees as Required By Applicable
State Law    Statutory Employer’s Liability    $100,000

 

All policies of insurance shall name Manufacturer as an additional insured,
shall contain a waiver of subrogation clause, and shall only be cancelable on
not less than thirty (30) days prior written notice to Manufacturer.

 

4



--------------------------------------------------------------------------------

7. Disclaimer of Warranties:

 

Manufacturer makes no warranty or representation of any kind, express or implied
(INCLUDING NO WARRANTY OF MERCHANTABILITY OR FITNESS OF PRODUCTS FOR ANY USE OR
PURPOSE) concerning the Products, and none shall be implied by law, other than
that all Products shall (upon delivery by Manufacturer) meet such specifications
as shall have been mutually agreed upon in writing by Manufacturer and
Purchaser.

 

8. Limitation of Liability and Remedies:

 

(a) Manufacturer shall not be liable, and Purchaser waives all claims against
Manufacturer, for prospective profits or special, indirect or consequential
damages, whether or not based upon Manufacturer’s negligence or breach of
warranty or strict liability in tort or any other cause of action. Purchaser’s
sole and exclusive remedy for any cause of action under this Agreement is a
claim for damages, and in no event will damages or any other recovery of any
kind against Manufacturer exceed the price of the specific Products sold, or to
be sold, and causing the alleged loss, damage or injury.

 

(b) Manufacturer shall have no liability to Purchaser for any claims arising
directly or indirectly out of or in connection with this Agreement or any
deliveries or sales of Products by Manufacturer to Purchaser unless Purchaser
gives Manufacturer notice of the claim (setting forth fully the facts on which
it is based) within ninety (90) days after the date of delivery, sale or other
transaction or occurrence giving rise to the claim.

 

9. Indemnification

 

Purchaser shall indemnify, defend and hold harmless the Manufacturer with
respect to and shall be solely responsible for any loss or damage in respect of,
or arising out of, or in connection with Purchaser’s or Purchaser’s customers’
use or sale of Products, including without limitation,

 

(a) trademark, patent, trade dress, or copyright infringement or claim of
infringement arising out of the manufacture, use or sale of the Products,

 

(b) the manufacturer of the Products by Manufacturer, unless occasioned by the
negligence of Manufacturer in the operation of its production facility, and

 

5



--------------------------------------------------------------------------------

(c) claims arising out of the accuracy or sufficiency of warnings or other
information on labels, material safety data sheets, or other literature,
regardless of the cause of such loss or damage, and shall indemnify and hold
Manufacturer harmless from any loss, liability, damage, cost or expense
(including reasonable attorneys’ fees and reasonable costs of investigation) in
respect of, or arising out of, or in connection with any claims, suits, actions
or proceedings for personal injury, death, property damage, economic loss, or
any other damage (including civil and/or criminal penalties), whether direct,
indirect or consequential, which may be made or brought against Manufacturer or
Purchaser (including claims, suits, actions or proceedings by any governmental
agencies or bodies or by employees or agents of Manufacturer or Purchaser)
notwithstanding the theory, rule or doctrine of liability. Purchaser shall, at
Manufacturers’ election, assume the defense (including the employment of counsel
satisfactory to Manufacturer for any such claim, suit, action or proceeding
against Manufacturer) at Purchaser’s expense or shall cooperate, at Purchaser’s
expense, with Manufacturer in Manufacturer’s defense of such claim, suit, action
or proceeding. Manufacturer and Purchaser shall each provide to the other,
prompt written notice of any such claims, suits, actions or proceedings.

 

10. Force Majeure:

 

Neither Purchaser nor Manufacturer will be liable for non-performance or delay
in performance (other than the payment of money) due wholly or partly to any
cause not in its control or not avoidable by reasonable diligence. Upon the
occurrence of any such contingency, the party so affected may suspend or reduce
performance during the period of such contingency, and the Products to be
delivered under this Agreement will be reduced by the quantities so omitted. The
following, while not an exclusive listing, will not be considered within a
party’s control or avoidable by reasonable diligence: acts of God; war; riot;
labor controversies; court decrees; inability to use the full capacity of plants
or facilities as a result of governmental action, machinery malfunctions or
breakdowns; and inability to obtain fuel, power, material necessary to produce
the Products, labor, containers or transportation facilities, without litigation
or the payment of penalties or unreasonable prices, or the acceptance of
unreasonable terms and conditions.

 

6



--------------------------------------------------------------------------------

11. Technical Information:

 

(a) As used herein, “Technical Information” shall mean any documents containing
design and technical information, data, drawings, plans, specifications,
processes, trade secrets, reports and any and all other material and matter
owned by Purchaser, or developed by Manufacturer, and applicable to the
manufacture of Products. All written disclosures of Technical Information shall
bear the notation “Confidential”. Any non-written disclosures shall be confirmed
in writing within thirty (30) days of initial disclosure.

 

(b) All Technical Information shall remain the property of the originating
party. Neither the Manufacturer nor Purchaser shall obtain any rights of any
kind in Technical Information owned by the other party by reason of this
Agreement.

 

(c) Manufacturer, or Purchaser, shall, during the term of this Agreement and
thereafter, treat all Technical Information received from the other as
confidential regardless of when transmitted; use such Technical Information only
for the purpose of producing Products for Purchaser and for no other purpose,
except as required by law; limit access to Technical Information to those of its
officers and employees reasonably requiring same for the purpose aforesaid; and
require such officers and employees given access to Technical Information to
sign a written binder of secrecy and limited use comparable in scope and
duration to that herein set forth.

 

(d) The foregoing obligations of confidentiality and non-use shall not apply to:

 

(1) information known to Manufacturer prior to the date of its disclosure by
Purchaser, as evidenced by written records of Manufacturer, and not subject to a
prior obligation of confidentiality and non-use between Purchaser and
Manufacturer;

 

(2) information which is or becomes public or available to the general public
otherwise than through Manufacturer or its employees; or

 

7



--------------------------------------------------------------------------------

(3) information obtained subsequent to disclosure by Purchaser from a third
party who is lawfully in possession of same and which information is not subject
to a confidential or non-use obligation owed to Purchaser.

 

Any combination of features relating to Technical Information shall not be
deemed to be within the foregoing exceptions merely because individual features
are in the public domain or in the possession of Manufacturer, but shall be
deemed to be within the foregoing exceptions only if the combination itself and
its principle of operation are in the public domain or in the possession of the
Manufacturer.

 

12. Term:

 

This Agreement shall become effective as of the 23rd day of October, 2002, and
shall continue in effect until the 23rd day of October, 2007 unless sooner
terminated as provided herein. This Agreement shall be automatically renewed
from year to year thereafter unless cancelled by either party with ninety (90)
days written notice, prior to the then scheduled termination date.

 

13. Termination:

 

(a) This Agreement may be terminated by either party on ten (10) days prior
notice to the other party in the event such other party becomes insolvent or
files a petition of bankruptcy or a petition of bankruptcy is filed against such
other party and is not dismissed within ninety (90) days.

 

(b) This Agreement may be terminated by either party on sixty (60) days prior
written notice in the event of a material default by the other party in
performing its obligations as stated in this Agreement if the party in default
has not cured such default within such sixty (60) days of notice of such
default.

 

(c) Exercise of or failure to exercise any termination right specified in
subparagraphs (a) or (b) hereof shall not prejudice any other right which a
party may have at law or in equity.

 

8



--------------------------------------------------------------------------------

(d) Either party on ninety (90) days prior written notice to the other party may
terminate this Agreement without any cause whatsoever.

 

14. No Waiver:

 

The failure of either party to insist, in any one or more instances upon a
strict performance of any of the terms or conditions of this Agreement, or the
waiver by either party of any term, condition or right hereunder, or of any
default by the other party, shall not be deemed or construed to be a waiver by
such party of any such term, condition, right or default in any other instance.

 

15. Notices:

 

Any notice pursuant to the Agreement shall be deemed to have been duly given
when enclosed in a properly sealed envelope or wrapper and mailed by registered
or certified mail, return receipt requested, and addressed to:

 

If to Purchaser:

Polar Molecular Corporation

4600 S. Ulster Street, Suite 940

Denver CO 80237

Attention: President

 

If to Manufacturer:

Lockhart Chemical Company

2873 West Hardies Road

Gibsonia, Pennsylvania 15044

Attention: President

 

Either party may change its address for receiving notices by giving written
notice of such change to the other party hereto.

 

16. Assignment:

 

This Agreement shall not be assignable by either Manufacturer or Purchaser
without written consent. Any assignment or purported assignment in violation of
this paragraph shall be deemed void and of no effect.

 

9



--------------------------------------------------------------------------------

17. Effect:

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their respective successors and permitted assigns.

 

18. Entire Agreement: Amendments:

 

This document constitutes the entire Agreement between the parties relating to
the subject matter hereof, and no prior or concurrent representation,
understanding or agreement, whether written or oral, shall bind either party
hereto in respect of the manufacture of Products by Manufacturer. This Agreement
may be amended only by a written instrument properly signed by authorized
representatives of both parties. No document used in connection with estimates,
production or shipping orders, or acknowledgment thereof, shall amend, modify,
revoke or otherwise affect the provisions of this Agreement.

 

19. Severability and Enforcement:

 

In the event that any one or more of the provisions of this Agreement are held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provision shall not be affected or impaired
thereby.

 

20. Governing Law: Section Headings:

 

This Agreement shall be governed by and construed in accordance with the laws of
the state of Colorado applicable to agreements executed and to be performed
therein. The section headings contained in this Agreement are for referenced
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed in duplicate as of the date first
set forth above.

 

POLAR MOLECULAR CORPORATION

By:

 

  /s/ Mark L. Nelson

--------------------------------------------------------------------------------

   

Signature

   

  Mark L. Nelson

--------------------------------------------------------------------------------

   

Printed Name

   

  President - CEO

--------------------------------------------------------------------------------

   

Title

AND LOCKHART CHEMICAL COMPANY

By:

 

  /s/ T. J. Gillespie, Jr.

--------------------------------------------------------------------------------

   

Signature

   

  T. J. Gillespie, Jr.

--------------------------------------------------------------------------------

   

Printed Name

   

  Chairman, President and CEO

--------------------------------------------------------------------------------

   

Title

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

List of Products and Container Sizes

 

Polar Molecular Corporation Designation

--------------------------------------------------------------------------------

   Lockhart Chemical Company Designation


--------------------------------------------------------------------------------

DurAlt® CFC II

   901P

DurAlt® CFC III

   903P

DurAlt® Fuel Conditioner

   907P

DurAlt® H/D Fuel Conditioner

   909P

DurAlt® Commercial Fuel Conditioner

   913P

DurAlt® Winter Fuel Conditioner

   919P

DurAlt® II Winter Fuel Conditioner

   927P

DurAlt® Fuel Stabilizer

   933P

DurAlt® Residual Fuel Conditioner

   935P

 

Container Sizes

 

55 gallon lined drums bulk tankers

 

12



--------------------------------------------------------------------------------

EXHIBIT B

 

Labels. Material Safety Data Sheets. Directions for Packaging Products

 

Purchaser will provide labels prior to placing orders.

 

Purchaser will ensure that Material Safety Data Sheets (MSDS) and directions for
packaging and shipping products are current at the time of placing orders.

 

13